Title: To John Adams from the Comte de Vergennes, 21 February 1779
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       A Versailles le 21. Fevrier 1779
      
      J’ai reçû, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 16. de ce mois. Quoique vous Soïez désormais Sans caractère public en France, Soïez persuadé que l’estime et la considération que vous vous êtes acquises à juste titre n’ont aucunement diminüé, et je me flatte, Monsieur, que vous ne me priverez point du plaisir de vous en assûrer de bouche, et d’être en même tems l’interprête des Sentimens de bienvéillance dont le Roi vous honore; Ils sont la suite du contentement particulier qu’a Sa Majesté de la sage conduite que vous avez tenüe pendant toute la durée de votre commission, ainsi que du Zèle que vous avez constamment déploié tant pour la cause de votre patrie, que pour le maintien de l’Alliance qui l’attache à Sa Majesté.
      J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéissant serviteur
      
       De Vergennes
      
     